Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in response to arguments received 02/08/2022.
Claims 1 and 11 are independent have been amended.  Claims 3 and 13 have been cancelled.
Claims 1, 2, 4-12 and 14-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 1-2, with respect to the rejection(s) of claims 1-2, 4-12, and 14-20 under 35 USC 103, have been fully considered; however, the examiner respectfully disagrees. Applicant argues Astrada does not teach a customer relationship management system, however, the examiner respectfully disagrees. Astrada ¶¶ [131-134, 136, 138 & 150] teach a customer relationship management system; see Astrada:
[0131] The data intake engine 170 is configured to intake data, including, but not limited to, receiving user data (e.g. user financial or other accounts and transactional data 171, user generated preferences data 173, user social media profile data 174), receiving product-related data (e.g. products qualities and features data 172, tool data), and receiving community benefit provider data 176. The data intake engine 170 may intake data in numerous ways and from various sources, depending on the type of data. Data with respect to existing products and accounts, including financial accounts and transactional data 171 may be obtained through user-permitted access to existing accounts and products, or from user accounting software, user excel spreadsheets, or another form of user data management. User generated preferences data 173 may be obtained from user through profile settings, user preferences, surveys or other feedback mechanisms; generated from observed user practices; or designation of a user cohort for a user. User generated preferences data 173 may include user tool data, including, but not limited to, data from financial action plan tools, budget tools, cash management tools, and any other user tools; as well as any data related to the establishment or acquisition of those tools and the user's use of those tools. User social media profile data 174 may be obtained through user-permitted access to social media accounts and data from the user's social media accounts. With the user's consent, the user's social media data may be assessed to determine characteristics about the user that could inform the user's preferences.
[0132] Products qualities and features data 172 includes, but is not limited to, data regarding price, fees, applicable limits, terms and conditions for use, underwriting standards, status of provider, qualitative reviews, data privacy and data security practices and assessment, and any other information that may be pertinent to a user's decision to obtain a product or service. Products qualities and features data 172 may be obtained from public external data, internal data sources (e.g. internal quality assessments based on user cohort experiences) or external data sources (free or subscription based), consumers, users, providers (directly or indirectly). Community benefit provider data 176 includes, but is not limited to, data regarding community benefit providers that could provide rewards program benefits; e.g. community benefit provider location, length of operation, size, customers, structure, and any other quantitative or qualitative data on a community benefit provider from internal or external databases or sources, public or private, free or subscription based.
[0133] The data intake engine 170 is configured to intake other types of data, including, but not limited to, product referral fee and rewards product benefit data 175, customer community benefit provider preferences data 177, community benefit provider rewards provided data 178, and customer rewards generated data 179. Product referral fee and rewards product benefit data 175 includes, but is not limited to, data regarding what the provider would provide in return for referrals, the referrals generated, the amount of referral income generated, as well as data regarding the attributes of the users referred to the provider. Product referral fee and rewards product benefit data 175 also includes, but is not limited to, data regarding the rewards allocation and fee for the rewards program benefit that the referral fee and rewards manager 160 would provide to the provider. Community benefit provider rewards provided data 178 includes, but is not limited to, data regarding the fulfillment of rewards program benefits by community benefit providers; e.g. rewards fulfilled, rewards unfulfilled, success rate, fulfillment time, rewards in progress, total capacity, available capacity, fulfillment of program conditions, and any other quantitative or qualitative measure for how a community benefit provider fulfills rewards program benefits.
[0134] While not shown in FIG. 2, the data intake engine 170 may also be configured to intake provider rewards preferences data, product provider rewards generated data, and user UI interaction data. Product provider rewards preferences data includes, but is not limited to, data from product providers regarding their preferences for the generation and fulfillment of a rewards program benefit; e.g. data designating a preferred community benefit provider for the rewards program benefit, a preferred geographic location for the benefit, a preferred type of benefit, and rules or hierarchy that govern the provision of the rewards program benefit, and any quantitative or qualitative data that might be pertinent to the provider. Product provider rewards generated data includes, but is not limited to, data regarding rewards generated for the provider; e.g. rewards generated (by number and value), rewards fulfilled (by number and value), rewards in progress, fulfillment time, fulfillment of program conditions, receipt or other evidence of completion, and any other quantitative or qualitative data regarding the rewards provision. User UI interaction data includes, but is not limited to, data regarding user interaction with the User Interface; e.g. the location of the user, time of use, length of use, actions taken, and any other quantitative or qualitative data about the user interaction with the user interface.
Applicant’s arguments, see pages 3-7, with respect to the rejection(s) of claims 1-20 under 35 USC 101, have been fully considered; however, the examiner respectfully disagrees. The applicant argues claims 1-20 are not an abstract idea; however, the examiner respectfully disagrees. The claims are related to business relations, which is a commercial or legal interaction relating to a certain method of organizing human activity by using insight behavior configuration. When taking out all the computer elements (i.e. an internet, a special purpose data management server, special purpose insights server, customer relationship managements system, blob storage device, computing device and SQL device) from the claims, at most the claims merely recite an improvement to a business process. However, an improvement to a business process is still abstract. The additional elements are recited at a high level of generality and perform generic computing functions that merely recite applying the abstract idea in a computer environment to automate the process without significantly more. The claims at issue do not require any nonconventional computer, server, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements (an SQL storage device programmed to store data). The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
The applicant further argues that the claims recite limitations that demonstrate improvements over existing insight technologies and are patent-eligible under Step 2A Prong 2, however, the examiner respectfully disagrees. The claimed limitations merely recite applying the abstract idea in a computer environment to automate it without significantly more. The special purpose data management server is not an improvement to technology and does not integrate the abstract idea into a practical application nor is it a particular system. The claims do not recite an improvement to insight technology and therefore cannot integrate the judicial exception into a practical application. The cited blob storage device and SQL storage device are not specific types of storage devices, rather, generic storage devices used to store data which is what they are meant to do. The claimed invention does not resolve issues around data availability nor any improvement to technology. Therefore, the insight analysis is generic and thus not eligible under Alice Step 2 A Prong 2. 
The applicant further argues the system recited in claim 1 is unconventional, however, the examiner respectfully disagrees. The claims do not recite unconventional elements to non-routine insight analysis, rather, the claims recite generic computer functions and are not eligible under Alice Step 2. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each taken alone. For the above reasons, the 101 rejection of claims 1-20 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 
Independent claim 1 recites: 
creates inferred attributes through automated statistical analysis of the data, and filters the inferred attributes to a subset of attributes needed to perform the insights according to the insight configuration; 
storing the financial transactions and the dimensional data; 
storing at least a portion of the configuration data; 
performs an insight analysis on the subset of the attributes received as specified by the insight configuration, over a period of time, and reporting the insights as found by the insight analysis.
Thus, under the broadest reasonable interpretation, the claims recite performing an insight analysis on the subset of the attributes received over a period of time, and reporting the insights as found by the insight analysis. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interaction” i.e. including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “an internet”, “a special purpose data management server”, “special purpose insights server”, “a blob storage device”, “a SQL storage device” and a “computing device” are recited at a high level of generality i.e., as a generic processors performing generic computer functions of processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and updating data are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-10, & 12-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of banking customer behavior systems. For instance, with respect to claims 4-10 & 4-20, the claims further define the abstract idea apply nothing significantly more. For the above reasons, the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian Astrada et al (US 2019/0213660 A1, herein Astrada) in view of Christine C. Etheredge et al. (US 2010/0106576 A1, herein Etheredge).

As per claim 1. A system comprising: 
an internet (Astrada ¶ [50]); 
a special purpose data management server, in communication with a special purpose insights server, wherein the special purpose data management server ingests data related to financial transactions and dimensional data, specified by an […] configuration, the special purpose data management server programmed to create inferred attributes through automated statistical analysis of the data, and filter the inferred attributes using a threshold to a subset of attributes needed to perform the insights according to the […] configuration, wherein the special purpose data management server is programmed to retrieve the dimensional data form a customer relationship management system (Astrada ¶¶ [58, 73, 83, 85, 88, 92, 95-97, 99 & 112-113], further see ¶¶ [131-134, 136, 138 & 150] teach wherein the special purpose data management server is programmed to retrieve the dimensional data form a customer relationship management system); 
a […] storage device connected to the special purpose data management server, the […] storage device programmed to store the financial transactions and the dimensional data (Astrada ¶¶ [26, 28-34, 64, 71, 73, 75, 80, 88, 136 & 138]); 
a […] storage device connected to the special purpose data management server, the […] storage device programmed to store at least a portion of the […] configuration (Astrada ¶¶ [64, 71, 73, 80, 85, 88, 136 & 138]); 
the special purpose insights server in communication with the internet, wherein the special purpose insights server programmed to perform an insight analysis on the subset of the attributes received from the special purpose data management server, as specified by the […] configuration, over a period of time, and to report the insights as found by the insight analysis to a computing device (Astrada ¶¶ [28-34 & 88-89]); and
the computing device in communication with the special purpose insights server via the internet (Astrada ¶¶ [50, 54 & 69]).
It can be argued that Astrada does not explicitly teach, however, Etheredge further teaches:
an [insight configuration] and a customer relationship management system (see Etheredge ¶¶ [62, 66, 67, 72 & 90-91]), an [SQL] storage device [storing configuration data] (Etheredge ¶¶ [39, 44, 45 & 53]) and a [blob] storage device (Etheredge ¶¶ [45-47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the systems and methods for providing user-specific results based on test-drive of product or service as taught in Astrada with systems and methods for distributing and tracking incentives for positive behavior as taught in Etheredge in order to simplify look up of file records and qualify consumer for Early Pay credits for the next cycle or be eligible to receive an offer for an incentive and/or to receive the reward associated with an incentive (see Etheredge ¶¶ [44, 68, 74, 119-120 & 122]).
As per claim 11, the claim recites analogous limitations to claim 1 above and is therefore rejected under the same premise. 

As per claim 2, Astrada and Etheredge teach the system of claim 1, Astrada further teaches: wherein the special purpose data management server is programmed to retrieve the dimensional data from social media (Astrada ¶¶ [46, 65, 131, 136, 138 & 146-150]).
As per claim 12, the claim recites analogous limitations to claim 2 above and is therefore rejected under the same premise.

As per claim 4, Astrada and Etheredge teach the system of claim 1, Astrada further teaches: wherein the special purpose data management server is programmed to return the performance of the insight analysis as a numerical score (Astrada ¶¶ [41 & 44]).
As per claim 14, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

As per claim 5, Astrada and Etheredge teach the system of claim 4, Astrada further teaches: wherein the numerical score is weighted (Astrada ¶¶ [41, 75 & 103]).
As per claim 15, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.

As per claim 6, Astrada and Etheredge teach the system of claim 1, Astrada further teaches: wherein the performance of the insight analysis is a calculation of a plurality of numerical scores (Astrada ¶¶ [79 & 103]).
As per claim 16, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise.

As per claim 7, Astrada and Etheredge teach the system of claim 1, Astrada further teaches: wherein the insight analysis includes a trend over time (Astrada ¶¶ [28-34 & 88-89]).
As per claim 17, the claim recites analogous limitations to claim 7 above and is therefore rejected under the same premise.

As per claim 8, Astrada and Etheredge teach the system of claim 7, Astrada further teaches: wherein the trend is of a surplus balance (Astrada ¶¶ [94, 173-174 & 183]).
As per claim 18, the claim recites analogous limitations to claim 8 above and is therefore rejected under the same premise.

As per claim 9, Astrada and Etheredge teach the system of claim 1, Astrada further teaches: wherein the performance of the insight analysis as a Boolean result (Astrada ¶¶ [69 & 113]).
As per claim 19, the claim recites analogous limitations to claim 9 above and is therefore rejected under the same premise.

As per claim 10, Astrada and Etheredge teach the system of claim 9, Astrada further teaches: wherein the Boolean result is derived from a plurality of conditions (Astrada ¶¶ [69 & 112-113]).
As per claim 20, the claim recites analogous limitations to claim 10 above and is therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/2/2022